Exhibit 10.1

Replacement Page for fifth AMENDMENT TO the CREDIT aGReement

This Fifth Amendment to the Credit Agreement ("Amendment") is dated as of
November 16, 2017, between by and among GREEN PLAINS CATTLE COMPANY LLC (the
"Borrower"),  the commercial, banking or financial institutions whose signatures
appear on the signature pages hereof or which hereafter become parties to the
Credit Agreement (as defined below) (and such commercial, banking or financial
institutions are sometimes referred to hereinafter collectively as the "Lenders"
and individually as a "Lender"), and BANK OF THE WEST and ING CAPITAL, LLC, as
"Joint Administrative Agent").  Borrower, Lenders, and the Joint Administrative
Agent agree as follows:

PRELIMINARY STATEMENT.  Borrower, Lenders, and the Joint Administrative Agent 
entered into that certain Credit Agreement dated as of December 3, 2014 (that
credit agreement as amended herein and by any and all other modifications or
amendments thereto is hereinafter referred to as the "Credit Agreement"; the
terms defined in the Credit Agreement are used herein as therein
defined).  Borrower, Lenders, and the Joint Administrative Agent wish to amend
certain provisions of the Credit Agreement.

﻿

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.01 Amendment to Schedules.  Schedule 1.01(b) and (c) of the Credit
Agreement are hereby added to the Credit Agreement, as attached hereto.

Section 1.02 Amendment to Section 1.01 of the Credit Agreement.  Section 1.01 of
the Credit Agreement is hereby amended by amending and restating the definition
of "Swingline Sublimit" as follows:

"Swingline Sublimit" means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Facility.  The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

Section 1.03 Amendment to Section 2.16 of the Credit Agreement.  Section 2.16 of
the Credit Agreement is hereby amended and restated as follows:

2.16Increase in Revolving Facility.

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Joint Administrative Agent (which shall promptly notify the Revolving Lenders),
the Borrower may from time to time, request an increase in the Revolving
Facility (for all such requests) not exceeding $75,000,000 (an “Incremental
Facility”); provided that (i) any such request for an Incremental Facility shall
be in a minimum amount of $10,000,000 plus additional increments in the amount
of $5,000,000, and (ii) the Borrower may make a maximum of three (3) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Joint Administrative Agent) shall specify the time period within which
each Revolving Lender is requested to respond which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Revolving Lenders.

﻿

(b)Lender Elections to Increase.  Each Revolving Lender shall notify the Joint
Administrative Agent within such time period whether or not in its sole
discretion it agrees to increase its Revolving Commitment and, if so, whether by
an amount equal to, greater than, or less than its Applicable Revolving
Percentage of such requested increase.  Any Revolving Lender not responding
within



1

 

--------------------------------------------------------------------------------